In a proceeding pursuant to article 4 of the Family Court Act, the appeal is from so much of an order of the Family Court, Suffolk County (Cannavo, J.), entered December 3, 1980, as granted petitioner’s application for an upward modification of the child support provisions of the parties’ divorce decree and awarded petitioner a counsel fee. Order reversed insofar as appealed from, on the law, without costs or disbursements, the petition for increased child support is dismissed, and the request for a counsel fee is denied. The showing of a significant increase in the income of the appellant and a generalized claim that the child’s needs have increased as he has matured and because of inflation are insufficient to warrant an increase in child support (see Matter of Brescia v Fitts, 82 AD2d 803; Deacutis v Cuomo, 79 AD2d 595; Matter of Goldstein v Pesato, 77 AD2d 878; see, also, Matter of Gould v Hannan, 44 NY2d 932; Matter of Boden v Boden, 42 NY2d 210). The award of a counsel fee was unwarranted (see Matter of Brescia v Fitts, supra; cf. Johnston v Johnston, 83 AD2d 572). Damiani, J.P., Gibbons, Rabin and Margett, JJ., concur.